DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
5.	Claims 1-3,7-10 and 14-15 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-15 of Alexander et al., U.S. Patent No. 11,064,164. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation, and are not patentably distinct from each other, see below;
Instant Application 17/096471
US 11,064,164
1. A system for acquiring images of a process of preparing a sterile compounded medication performed by a non-pharmacist person, comprising: a pharmaceutical preparation surface configured to be placed within a hood; a camera assembly comprising:
a camera configured to capture one or more images of one or more components of the sterile compounded medication placed on the pharmaceutical preparation surface; and
a housing configured to hold the camera above the pharmaceutical preparation surface, the housing comprising at least one seal to inhibit fluids outside the housing from reaching the camera;
a display; a trigger operatively connected to the camera; a barcode scanner; a processor in communication with the camera, the display, the trigger, and the barcode scanner; and memory having stored thereon programming instructions that, when executed by the processor, cause the processor to:
receive ingredient data associated with an ingredient of a sterile compounded medication;


provide, based on the determination, an indication that compounding can continue when the ingredient data matches the patient medication data and an indication that compounding cannot continue when the ingredient data does not match the patient medication data;
capture, with the camera and based on receipt of a trigger signal from the trigger, one or more images of the one or more components of the sterile compounding process; 
receive the captured image from the camera; associate the captured image with the patient medication data; and
transmit the image and associated patient medication to a server; and receive, from the server, approval data indicating that a step of the process has been verified.
pharmaceutical preparation surface configured to be placed within a hood; a camera assembly comprising:
a camera configured to capture one or more images of the pharmaceutical preparation surface; and
a housing configured to hold the camera above the pharmaceutical preparation surface, the housing comprising at least one seal to inhibit fluids outside the housing from reaching the camera;
a printer; a trigger; a processor in communication with the camera, the printer, and the trigger; and memory having stored thereon programming instructions that, when executed by the processor, cause the processor to: capture, with the camera and based on receipt of a trigger signal from the trigger, an image of the pharmaceutical preparation surface; and receive the captured image from the camera.
as for, a display  (claim 7, the system of claim 1, further comprising a display in communication with the processor), as for, compare the ingredient data and provide based on a barcode scanner  (claim 5. The system of claim 1, further comprising a barcode scanner in communication with the processor, and claim 6. The system of claim 1, wherein the image of the pharmaceutical preparation surface comprises a patient label comprising a patient barcode and an ingredient label comprising an ingredient barcode, and wherein the programming instructions, when executed by the processor, cause the processor to: extract patient barcode data from the patient barcode; extract ingredient barcode data from the ingredient barcode; compare patient data and ingredient data; and either provide an indication that compounding can continue when the patient data matches the ingredient data; or provide an indication that compounding cannot continue when the patient data does not match the ingredient data), as for transmission of the image and associated patient medication (claim 13).

1. … housing from reaching the camera; a printer; a trigger; a processor … 
3. The system according to claim 2, wherein the programming instructions, when executed by the processor, cause the processor to: control the printer to print a document comprising the approval data. 
9. The system of claim 8, wherein the programming instructions, when executed by the processor, cause the processor to: control the printer to print a document comprising the approval data.
4. The system according to claim 1, wherein the housing is moveable relative to the harmaceutical preparation surface.

5. The system according to claim 1, wherein the trigger is a manual trigger.

6. The system according to claim 1, wherein the trigger is a foot pedal.

7. The system according to claim 1, wherein the programming instructions, when executed by the processor, further cause the processor to: display one or more instructions for preparing the sterile compounded medication.
13. … the captured image; associating, with the processor, the captured image with a medication record of a patient for which the sterile compounded medication is being prepared …
8. The system according to claim 1, wherein the ingredient data is received from the barcode scanner.
13. … receiving, with a processor and from a barcode scanner, ingredient data associated with an ingredient …
9. The system according to claim 8, wherein the programming instructions, when executed by the processor, further cause the processor to: extract 

10. The system according to claim 9, wherein the programming instructions that cause the processor to compare the ingredient data with the patient medication data cause the processor to identify the ingredient by querying a drug code database based on the extracted ingredient data.
6. … extract patient barcode data from the patient barcode; extract ingredient barcode data from the ingredient barcode; compare patient data and ingredient data; and either provide an indication that compounding can continue …
11. A system for acquiring images of a process of preparing a sterile compounded medication performed by a non-pharmacist person, comprising:
a pharmaceutical preparation surface configured to be placed within a hood;
a camera assembly comprising:
a camera configured to capture one or more images of one or more steps of the process, including one or more components of the sterile compounded medication placed on the pharmaceutical preparation surface; and
a housing configured to hold the camera above the pharmaceutical preparation surface, the housing comprising at least one seal to inhibit fluids outside the housing from reaching the camera;
a display;
a manual trigger operatively connected to the camera;
a printer
a barcode scanner;
a processor in communication with the camera, the display, the manual trigger,
the printer, and the barcode scanner; and
memory having stored thereon programming instructions that, when executed by the processor, cause the processor to:
receive, from the barcode scanner, barcode data associated with an ingredient of a sterile compounded medication;
extract the ingredient data from the barcode data;
compare the ingredient data with patient medication data and determine if
the ingredient data matches the patient medication data;
provide, based on the determination, an indication that compounding can continue when the ingredient data matches the patient 
capture, with the camera and based on receipt of a trigger signal from the trigger, one or more images of the one or more components of the sterile compounding process; receive the captured image from the camera; associate the captured image with the patient medication data; and transmit the image and associated patient medication to a server; receive, from the server, approval data indicating that the step of the process has been verified; and print a document including the approval data.

12. The system according to claim 11, wherein the housing is moveable relative to the pharmaceutical preparation surface.

 13. The system according to claim 11, wherein the manual trigger is a foot pedal.

14. The system according to claim 1, wherein the programming instructions, when executed by the processor, further cause the processor to: display one or more instructions for preparing the sterile compounded medication.
13. … the captured image; associating, with the processor, the captured image with a medication record of a patient for which the sterile compounded medication is being prepared …
 15. The system according to claim 11, wherein the programming instructions that cause the processor to compare the ingredient data with the patient medication data cause the processor to identify the ingredient by querying a drug code database based on the extracted ingredient data.
Refer to claim 10.


6.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Alexander et al., U.S. Patent No. 11,064,164 as applied in the above claims in view of patented claim 11 of Alexander et al., U.S. Patent No. 9,930,297.
Regarding claim 4, Alexander ‘164 discloses the system according to claim 1, including housing to hold the camera (please refer to claim 1 above). But fails to teach camera/housing is moveable relative to the pharmaceutical preparation surface.
However; Alexander ‘297 in the same field (e.g., claim 11) teaches the camera is moveable relative to the surface.

7.	Claims 5-6 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 Alexander et al., U.S. Patent No. 11,064,164 as applied in the above claims in view of patented claims 1 and 5 of Alexander et al., U.S. Patent No. 10,554,937.
Regarding claims 5-6, Alexander ‘164 discloses the system according to claim 1, including trigger. But fails to explicitly indicate; manual trigger, and foot pedal trigger.
However; Alexander ‘937 directed to the same invention (e.g., claims 1 and 5) covers the above specified trigger, as cited in the claims.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Alexander ‘164, by specifying the triggering in accordance with the teaching of ‘937.
Regarding claim 11, all the limitation covered by claims 1 and 5 above.
Regarding claims 12-13, please refer to claims 4 and 6 above. 
8.	Claims 1-15 of the instant application is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-16 of Alexander et al., U.S. Patent No. 10,554,937; for the same reason as set forth in the above action.
	It is noted that allowing claims 1-15 of the instant application would result in an unjustified or improper time-wise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner 

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482